Name: COMMISSION REGULATION (EEC) No 1672/93 of 29 June 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  international affairs;  fisheries;  marketing
 Date Published: nan

 30. 6. 93 Official Journal of the European Communities No L 158/33 COMMISSION REGULATION (EEC) No 1672/93 of 29 June 1993 extending Regulation (EEC) No 695/93 adopting safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries products concerned continues to be precarious ; whereas in that context a renewed increase in the volume of direct landings could cause serious disturbances likely to jeopar ­ dize the objectives of Article 39 of the Treaty ; Whereas it is necessary, therefore, to extend the applica ­ tion of Regulation (EEC) No 695/93, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 24 (2) thereof, Whereas the Commission, acting in accordance with Article 24 of Council Regulation (EEC) No 3759/92, adopted by Regulation (EEC) No 695/93 (3), safeguard measures applicable to the placing in free circulation of fishery products landed in the Community by fishing vessels from third countries ; whereas these measures were justified by the serious disturbances on the Community market for a number of fishery products caused by the volume of direct landings of those products and the diffi ­ culties of disposing of the Community production which the situation caused ; Whereas the information available to the Commission suggests that the Community market equilibrium for the Article 1 Regulation (EEC) No 695/93 is hereby amended as follows : in Article 5, '30 June 1993' is replaced by '30 September 1993.' Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . 0 OJ No L 76, 30. 3 . 1993, p. 12. 0 OJ No L 73, 26 . 3 . 1993, p. 36 .